DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 
This a response to Applicant’s request for continued examination filed on 21 November 2022, wherein: 
Claim 1 is amended.
Claims 5, 8, 21-23, 27, 32, and 34 are previously presented.
Claims 2-4, 6, 7, 9-20, 24-26, 28-31, 33, and 35 are previously cancelled.
Claims 1, 5, 8, 21-23, 27, 32, and 34 are pending.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 5, 8, 21-23, 27, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the disclosure fails to provide sufficient written description for “a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user, the activity data including… whether a user has taken their blood pressure medication…, and the context data including a user location at a particular time, and a plurality of activities the user is performing at the particular time” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  The most clearly linked language in the specification is found in newly amended para. 4 which merely recites the similar new language as the claim without any further detail and original para. 25 which recites that 
“activity and context monitoring device(s) 104 are intended to represent devices that function to generate, transmit, (and potentially receive), data for use in managing behavior changes of users.  Data generated and transmitted by the activity and context monitoring device(s) 104 can include either or both activity and context data…  Context data includes data describing a context associated with a user… Additionally, a context associated with a user can include applicable parameters describing a current state or environment of a user.  For example, context can include… locations, establishments, or entities in proximity to a user.”
Additionally, para. 34 provides an example with reciting “if a context associated with a user indicates that the user is in close proximity to a vegan restaurant.”  However, there is nothing in the disclosure that provides any means for identifying a vegan restaurant.  One of ordinary skill in the art would expect at least a database of pre-identified locations to be included in the disclosure.  Yet, the disclosure is silent regarding this feature or any clearly identifiable means for determining a user location, such as a global positioning system (GPS).  Furthermore, the disclosure only provides accelerometers, orientation sensors, and heart rate monitors for activity monitors, but is silent regarding any other structures for the other disclosed activity data (i.e., “whether a user took their medication” and “a plurality of activities the user is performing at the particular time”).  Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “producing content for the user as part of facilitating a desired behavior change in the user, the content including an auditory message and a visual message,… and the plurality of behavior nudge devices further receiving and presenting contextual notifications based on the desired behavior change in the user, health data of the user, the activity data of the user, and the context data of the user, the contextual notifications including a reminder to the user of the desired behavior change in the user” and “determining the content to produce for the user, the content being determined based on the desired behavior change in the user, the health data of the user, the activity data of the user, and the context data of the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  The disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  See, for example, at least para. 30, 34, 37-39, 42, 53, 54, 66, 92, 100, 101, 103, 104, 111, 114, and 116.  Additionally, para. 48 merely recites that motivational rules are “rules specifying how to communicate with a user in eliciting behavior changes” and provides cursory examples in results-based language without actually identifying any motivational rules.  Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “selecting a form in which to produce the content” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  Para. 114 of the specification merely recites that a form can be selected in which to produce content without any further description of the selection process.  Thus, the disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.   Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “generating content data to be used to produce the content in the selected form” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  The disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  See, for example, at least para. 93, 102, 112, 114-116, and 123.  Additionally, the specification provides a related insufficiently disclosed function, f(β,ϕ, Δ) in para. 41.  In particular, para. 41 merely generically recites that β is “values of behavior-specific behavior change phenotype variables of the user”, ϕ is “values of dynamic state responsive phenotype variables of the user”, and Δ is “a context of the user” without actually identifying the function encompassing these variables. Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “updating the user profile based on the one or more additional behavior changes in the user” to show one ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  In particular, the same rationale regarding the monitoring, determining, selecting, and generating limitations identified above are applied here.  If the disclosure fails to provide sufficient written description for those steps, then it also fails to provide sufficient written description for perform the updating step.  This is further evidenced by the specification which merely recites that updating can occur in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  See, for example, at least para. 36, 43, 44, 47, 63, 65, 66, 68, 81, and 105.  Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Regarding claim 8, the disclosure fails to provide sufficient written description for “sending a dynamic escalation nudge to a device of a person associated with the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  The disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  The closest disclosure is an insufficiently disclosed function, f(β,ϕ, Δ) in para. 41 of the specification.  Dependent claim 27 inherits the deficiencies of its respective parent claims, and thus is rejected under the same rationale.
 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 5, 8, 21-23, 27, 32, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a system which falls under the four statutory categories (STEP 1: YES).
However, the instant claims recite monitoring and activity data of the user and context data of the user, the activity data including heart rate readings of the user, whether a user has taken their blood pressure medication, and a distance the user has walked, and the context data including a user location of the user at a particular time, and a plurality of activities the user is performing at the particular time; receiving and producing content for the user as part of facilitating a desired behavior change in the user, the content including an auditory message and a visual message, and further receiving and presenting contextual notifications based on the desired behavior change in the user, health data of the user, the activity data of the user, and the context data of the user, the contextual notifications including a reminder to the user of the desired behavior change in the user; receiving first user data for a user, the first user data including the desired behavior change in the user; receiving the health data for the user; receiving the activity data of the user and the context data of the user; maintaining a user profile of the user, the user profile including the desired behavior change in the user, behavior changes that have occurred in the user, goals of the user, and communication preferences of the user; determining the content to produce for the user, the content being determined based on the desired behavior change in the user, the health data of the user, the activity data of the user, and the context data of the user; selecting a form in which to produce the content; generating content data to be used to produce the content in the selected form; providing the content data for use in producing the content in the selected form in order to facilitate the desired behavior change in the user; receiving second user data for the user, the second user data indicating one or more additional behavior changes in the user; and updating the user profile based on the one or more behavior changes in the user.  The claims further recite wherein the user data is received from the user directly and an application utilized by the user; or further comprising sending a dynamic escalation nudge to a person associated with the user; wherein the person associated with the user is a friend, a family member, a peer, or a caregiver of the user; or providing an interface to a caregiver of the user through which the caregiver can view the activity data of the user, the context data of the user, and the health data of the user; and receiving from the caregiver, motivation rules and recommendation rules to facilitate the behavior change in the user, the motivation rules and recommendation rules being based on the desired behavior change in the user, the activity data of the user, the health data of the user, and the context data of the user; wherein the desired behavior change in the user is a reduction in calories consumed, and the recommendation rules comprise a recommendation of a restaurant; or wherein the desired behavior change in the user is a an increase in physical fitness, and the recommendation rules comprise a recommendation of a gym.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  Additionally, the monitoring, receiving, producing, maintaining, determining, selecting, generating, providing, and updating steps identified above are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), a plurality of activity and context monitoring devices (claim 1), an ultra thin client (claim 1), a plurality of behavior nudge devices (claim 1), a speaker (claim 1), a display (claim 1), one or more processors (claim 1), a memory (claim 1), an Electronic Health Record and a health insurance claims system (claim 1), an application (claim 5), a device of a person associated with the user (claim 8), an interface (claim 21), and a wearable device (claims 32 and 34) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed in the instant specification.  For example, Fig. 1, 5, 7, and 9 merely illustrate systems as collections of nebulous black boxes, while para. 12-27 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  For example, para. 26 merely recites that “activity and context monitoring device(s) 104 can include thin clients or ultra-thin clients. For example, the activity and context monitoring device(s) 104 can include a smart phone.”  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1, 5, 7, and 9, and para. 12-27 of the specification.  Additionally, the use of a plurality of non-descript activity and context monitoring devices for monitoring and transmitting activity data of the user and context data of the user is merely adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the disclosure identifies that it may generally be used to elicit behavior changes of user with a disease (see, for example, para. 79 and 84 of the specification), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite computer components, identified above, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, transmitting, outputting data).  This is evidenced by the manner in which these elements are disclosed in the instant specification.  For example, Fig. 1, 5, 7, and 9 merely illustrate systems as collections of nebulous black boxes, while para. 12-27 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The use of a plurality of non-descript activity and context monitoring devices for monitoring and transmitting activity data of the user and context data of the user is merely adding insignificant extra-solution activity to the judicial exception which the Courts have also held does not amount to significantly more in Parker v. Flook.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For example, non-descript motivation rules and recommendation rules are merely recited to be received from the caregiver and merely intended to facilitate the behavior change in the user without any real description of how these rules implement the claimed functionality, let alone improve any functionality of the computer system.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1, 5, 7, and 9, and para. 12-27 of the specification.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 21, 27, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cuthbert (US 2013/0216989).

Regarding claim 1, Cuthbert teaches a system comprising:
a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user (Cuthbert, para. 17, “The present invention relates to a system for sensing a behavior of a subject in an environment, and a method for offering personalized support for behavior changes. In some embodiments, the system comprises a receiver in communication with a first sensor, wherein the first sensor detects the behavior and transmits a first signal associated with the behavior to the receiver. In some embodiments, the system comprises a receiver in communication with a second sensor, wherein the second sensor detects the behavior, and transmits a second signal associated with the behavior to the receiver. In some embodiments, the receiver sends the first and second signals to a computer system comprising a processor. The computer system compares, by the processor, the first and second signals to confirm that the behavior occurred. Communications between users and subjects, the first sensor, the second sensor, the computer system, and the processor can happen according to any communication protocol including, for example, USA, Wi-Fi, Bluetooth, TCP, EnOcean™, WiMax™, ONE-NET, ANT, 6LoWPAN, Wibree, Wireless HART, and IEEE reliant protocols, such as Z-Wave™ and ZigBee™.”  Para. 30-40 teach non-exhaustive embodiments of sensor quantities, types, and configurations. The sensors are construed as activity and context monitoring devices, including an ultra thin client.), the activity data including heart rate readings of the user (Cuthbert, para. 71, “The subject can wear a heartbeat sensor that allows the system to monitor the heart rate throughout the day,”), whether a user has taken their blood pressure medication, and a distance the user has walked (Cuthbert, para. 112, “For example: a) accelerometers can collect information on velocity (how quickly the user walks, runs, and moves); b) the distance between events can be determined and an estimation can be made whether the person walked, ran or drove from an initial point to a final point… For example, a pedometer can provide information on how quickly a subject walks, runs, and moves.”), and the context data including a user location of the user at a particular time (Cuthbert, para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”), and a plurality of activities the user is performing at the particular time (Cuthbert, para. 30, “As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”  Para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”);
a plurality of behavior nudge devices of the user for receiving and producing content for the user as part of facilitating a desired behavior change in the user (Cuthbert, para. 112, “The message platform 103 and the calendar platform 105 can be accessed from a plurality of devices, for example, smartphone(s), tablet(s), desktop computer(s), laptop computer(s) and a plurality of mobile devices with different interfaces and operating systems.”), the content including an auditory message and a visual message, each of the plurality of behavior nudge devices including a speaker for producing the auditory message to the user and a display for presenting the visual message to the user (Cuthbert, para. 74, “Types of messages can include, for example, text messages, audio messages, or video messages.”), and the plurality of behavior nudge devices further receiving and presenting contextual notifications based on the desired behavior change in the user, health data of the user, the activity data of the user, and the context data of the user, the contextual notifications including a reminder to the user of the desired behavior change in the user (Cuthbert, para. 29, “The system of the invention comprises a personalized support application for behavior change… The system combines the use of personalized data retrieved from a plurality of databases, and data retrieved from a subject in an environment to provide personalized objectives, and recommendations on actionable items that can be pursued to achieve or make progress towards an objective.” Para. 65, “The system and method for behavioral change can be operable to analyze the health information of a subject based on a subject's objectives, provide personalized health education for a subject based on a subject's objectives, provide personalized reminders to a subject based on a subject's objectives, and provide one or more points redeemable for one or more reward credits incentivizing a subject's achieving or making progress towards a target objective. The present invention links personalized health education with reminders, rewards, and incentives that can motivate subject behavior, and increase adherence and compliance. The objective-based health education, health reminders, and reward credits can help subject populations achieve a higher degree of compliance with medically prescribed behavioral change regimens.”);
one or more processors (Fig. 3, processor 302; Fig. 4 illustrates parallel processing using computer systems which necessarily include one or more processors; Fig. 5, processors 501a-f); and
memory storing instructions (Cuthbert, high speed cache 301; para. 115, “a high speed cache 301… to provide a high speed memory for instructions or data that have been recently, or are frequently, used by processor 302; Fig. 4, Network Attached Storage 401a and 401b; Fig. 5, memory subsystem 502, memory 504a-f, FPGAs 505a-f) that, when executed by the one or more processors, cause the system to perform:
receiving first user data for a user, the first user data including the desired behavior change in the user (Cuthbert, para. 43, “The method of the invention can set behavior-changing objectives in the objective engine seeking, for example, a positive change in a sedentary lifestyle. The subject can acknowledge the behavior and set behavioral changing objectives in the objective engine, seeking, for example, a positive change in a sedentary lifestyle.”); 
receiving the health data for the user from an Electronic Health Record and a health insurance claims system (Cuthbert, para. 48, “The system of the invention can collect data from a plurality of individuals and organizations, for example:… electronic health records (EHRs),…health insurance companies…”;  para. 91, “A system of the invention can combine the detected behavior with a subject's history, and/or with a subject's medical history to make correlations and provide personalized recommendations.” Para. 78-84 further detail a subject’s personal history and personal medical history.);
receiving, from the plurality of activity and context monitoring devices of the user, the activity data of the user and the context data of the user (Cuthbert, Para. 17 explicitly identifies that the sensor data is received.  Para. 30, “As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”  Para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”  Para. 42, “The objective engine of the systems of the invention can auto-populate goal recommendations based on a plurality of data acquired from a plurality of sensors.”);
maintaining a user profile of the user, the user profile including the desired behavior change in the user, behavior changes that have occurred in the user, goals of the user, and communication preferences of the user (Cuthbert, Abstract, The system is also capable of building differentiated personalized profiles of antecedents, behaviors, and rewards to develop highly targeted treatment indicators and better behavioral outcomes.” Para. 74, “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging. Messages can consist, for example, of objective reminders, instructions towards an object progress/completion, and/or support messages. Types of messages can include, for example, text messages, audio messages, or video messages. The frequency at which any of the messages described herein are sent can be determined by the subject or a user, for example, a family member, a therapist, or a physician… A calendar platform within the objective engine can be configured by a user or a subject from a plurality of available systems for objective schedule monitoring and tracking.”);
determining the content to produce for the user, the content being determined based on the desired behavior change in the user, the health data of the user, the activity data of the user, and the context data of the user (Cuthbert, para. 18, “Using the system and method disclosed herein, the system can search a database comprising behavioral information for a recommendation for improving the behavior, wherein the search is performed by the processor, and the computer system provides the recommendation to the subject.  The system can identify behaviors, and define objectives for behavioral changes.”  Para. 87, “The system of the invention can introduce a subject to other subjects who share, for example, a goal, a recommendation, a condition, a treatment regimen, a therapist, and/or a geographic location.”); 
selecting a form in which to produce the content (Cuthbert, para. 74, “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging.  Messages can consist, for example, of objective reminders, instructions towards an object progress/completion, and/or support messages. Types of messages can include, for example, text messages, audio messages, or video messages. The frequency at which any of the messages described herein are sent can be determined by the subject or a user, for example, a family member, a therapist, or a physician… A calendar platform within the objective engine can be configured by a user or a subject from a plurality of available systems for objective schedule monitoring and tracking.”);
generating content data to be used to produce the content in the selected form (Cuthbert, para. 93, “The system can process the combined behavioral and medical data to generate a series of personalized objectives and recommendations for the subject.”  As identified above, the messaging platform and calendar platform can be configured by the subject.  Therefore, the content is produced in the selected form as configured by the subject.); 
providing the content data to the plurality of behavior nudge devices of the user for use in producing the content in the selected form in order to facilitate the desired behavior change in the user (Cuthbert, para. 18, “the computer system provides the recommendation to the subject”);
receiving second user data for the user, the second user data indicating one or more additional behavior changes in the user (Cuthbert implies this with: para. 45, “The system and method of the invention can use data from multiple databases… to monitor progress towards objectives, and to help subjects achieve salient rewards, while providing a rich personalized experience. The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases. The invention can use the collected and/or combined data to provide objectives, and post progress towards objectives.”  Para. 58, “The system of the invention can determine a subject's behavior”); and
updating the user profile based on the one or more additional behavior changes in the user (Cuthbert, para. 18, “populating progress towards objectives within the calendar platform, and reminding the subject hourly, daily, or weekly of achievements, objectives, and progress.” Para. 25, “A subject can be congratulated the subject's success in remediating the escalation of a behavior. The subject can receive a reward for their progress.”  Para. 56, “The system and method of the invention can use data from multiple databases to help users and subjects set relevant objectives, to set objectives for subjects, to monitor progress towards objectives, and to help subjects achieve salient rewards, while providing a rich personalized experience. The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases. The invention can use the collected and/or combined data to provide objectives, and post progress towards objectives.”  Para. 58, “Upon detecting the behavior, the system of the invention can process the subject's behavioral data and provide behavior-changing recommendations to the subject as objectives in the calendar platform and/or in the messaging platform.”).

Regarding claim 5, Cuthbert teaches the system of claim 1 and the system of claim 11, wherein the user data is received from the user directly and an application utilized by the user (Cuthbert, para. 29, “The system of the invention comprises a personalized support application for behavior change… The system combines the use of personalized data retrieved from a plurality of databases, and data retrieved from a subject in an environment to provide personalized objectives, and recommendations on actionable items that can be pursued to achieve or make progress towards an objective.”  Para. 74, “The system of the invention comprises of an objective engine interface, wherein a subject and/or an authorized user can access a messaging platform and a calendar platform to determine objectives, monitor progress, and communicate with a plurality of users and data sources.”  Para. 77, “the system of the invention can use the combination of data detected by the sensors from the environment, with the subject's input, input from friends and family, personal medical records, and/or personal history.”  Para. 117, “Software and data are stored in external storage 313 and can be loaded into RAM 303 and/or cache 301 for use by the processor. The system 300 includes […] application software running on top of the operating system.”  The objective engine interface, messaging platform, and calendar platform are construed as part of the “application software running on top of the operating system”.).

Regarding claim 8, Cuthbert teaches the system of claim 1, further comprising sending a dynamic escalation nudge to a device of the person associated with the user (Cuthbert, para. 42, “The system of the invention can send a message through the Message Platform to health care personnel, thereby alerting health care personnel of a sensed activity relating to the subject.”).

Regarding claim 27, Cuthbert teaches the system of claim 8, wherein the person associated with the user is a friend, a family member, a peer, or a caregiver of the user (Cuthbert, para. 21, “Users of the system can be custodians of the subject, health care providers, family members, friends, and subjects.”  Para. 42, “health care personnel” is construed as a caregiver of the user.  Para. 60, “The invention can populate real-time messages in the message platform alerting a parent that the child has used the toilet.”  Para. 168, “The system optionally sends the family electronic messages alerting them to the disruptive behavior by the pets.”).

Regarding claim 21, Cuthbert teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform:
providing an interface to a caregiver of the user through which the caregiver can view the activity data of the user, the context data of the user, and the health data of the user (Cuthbert, para. 21, “Users of the system can be custodians of the subject, health care providers, family members, friends, and subjects.”  Para. 27 and 28 describe the capabilities of the interface provided to a caregiver of the user.  For example, in para. 28, “a physician, can use the system of the invention to set objectives and monitor progress of a plurality of patients.  A lawyer can set goals for the lawyer's clients, and monitor the client's progress towards the client's goals, set alerts and provide coaching when the student requires it. A teacher can set goals for the teacher's students, and monitor the student's progress towards the student's goals, set alerts and provide coaching when the student requires it.”); and
receiving from the caregiver, via the interface, motivation rules and recommendation rules to facilitate the behavior change in the user, the motivation rules and recommendation rules being based on the desired behavior change in the user, the activity data of the user, the health data of the user, and the context data of the user (Cuthbert, para. 27, “A user can browse a list of subjects served by, for example, a certain healthcare or research facility. The user can add new subjects, edit the objectives of the existing subjects, or delete old subjects, as is appropriate for maintaining accurate clinical and research records in accordance with the prevailing regulations. A user can build a behavior-changing regimen for a subject using a system of the invention. A regimen, broadly, encompasses the recommendations and objectives for a subject.”  Para. 56, “In some embodiments, the system of the invention can use the frequency, duration, seriousness, and basis of current and past behaviors for behavior to identify antecedents, forecast behavior-changing and function-changing objective consequences, and provide behavior-changing and function-changing objectives.”).

Regarding claims 32 and 34, Cuthbert teaches the system of claim 1, wherein at least one of the plurality of activity and context monitoring devices comprises (claim 34: is coupled to) a wearable device (Cuthbert, Fig. 1, Sensors 106 and Receiver 107; para. 30, “the system for sensing a behavior of a subject in an environment comprises a receiver.  In some embodiments, the receiver is in communication with a plurality of sensors, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 sensors present in the environment. As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2013/0216989) as applied to claim 21, in view of Tatourian et al. (US 2016/0180723, hereinafter referred to as Tatourian).

Regarding claim 22, Cuthbert teaches the system of claim 21, wherein the desired behavior change in the user is a reduction in calories consumed (Cuthbert, para. 92, “The system of the invention can make recommendations to support effectively a subject's commitment to a lower calorie diet”). 
Cuthbert also teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user (Cuthbert provides examples for tobacco and alcohol cessation at para. 57, “the system of the invention can make both personalized and geospecific recommendations to a subject seeking to avoid consuming tobacco products, such as, for example, if the subject smokes after eating, the system of the invention can recommend… driving to a nearby story to purchase a substitute to tobacco, such as chewing gum” and at para. 132, “The system can use the geolocation aspect of the sensors to send personalized recommendations within the messaging platform with information on nearby alcoholic anonymous meetings.”)
Cuthbert does not explicitly teach the recommendation rules comprise a recommendation of a restaurant.
However, in an analogous art, Tatourian teaches the recommendation rules comprise a recommendation of a restaurant (Tatourian, para. 28, “the information collected from software sensors may be used to alter the recommended action generated by the action recommendation circuit set 170. For example, the recommended action generated in response to a behavior identified as eat healthy may be a list of local health food restaurants A and B to visit when the person 110 is away from home during mealtime.”).
It would have been obvious to a person having ordinary skill in the art to include the restaurant recommendation of Tatourian in the recommendations of Cuthbert because recommending local health food restaurants when the user is away from home during mealtime aids a user who “wishes to lose weight or eat healthier” (eating heathier includes managing calorie intake, such as lowering calorie consumption.  See at least para. 20 in Tatourian.) which is a behavior change goal of both Tatourian (see Tatourian at least at para. 11) and Cuthbert (see Cuthbert at least at para. 89). Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2013/0216989) as applied to claim 21

Regarding claim 23, Cuthbert teaches the system of claim 21, wherein the desired behavior change in the user is an increase in physical fitness (Cuthbert, para. 18, “The computer system can provide behavioral changing recommendations to the subject seeking changes on […], for example, increased physical activity”).
Cuthbert also teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user (Cuthbert provides examples for tobacco and alcohol cessation at para. 57, “the system of the invention can make both personalized and geospecific recommendations to a subject seeking to avoid consuming tobacco products, such as, for example, if the subject smokes after eating, the system of the invention can recommend… driving to a nearby story to purchase a substitute to tobacco, such as chewing gum” and at para. 132, “The system can use the geolocation aspect of the sensors to send personalized recommendations within the messaging platform with information on nearby alcoholic anonymous meetings.”)
While Cuthbert teaches that the subject can receive memberships, passes, and discounts at a nearby gym (see Cuthbert at para. 96, 105, and 139), Cuthbert does not explicitly teach the recommendation rules comprise a recommendation of a gym.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the recommendation rules in Cuthbert to comprise a recommendation of a gym because Cuthbert teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user in addition to Cuthbert teaching the desired behavior change as an increase in physical fitness as identified above.  It is merely a simple substitution of one known element for another to obtain predictable results.

Claim 23 is also alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2013/0216989) as applied to claim 21, in view of Tatourian et al. (US 2016/0180723, hereinafter referred to as Tatourian).

Regarding claim 23, Cuthbert teaches the system of claim 21, wherein the desired behavior change in the user is an increase in physical fitness (Cuthbert, para. 18, “The computer system can provide behavioral changing recommendations to the subject seeking changes on […], for example, increased physical activity”).
Cuthbert also teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user (Cuthbert provides examples for tobacco and alcohol cessation at para. 57, “the system of the invention can make both personalized and geospecific recommendations to a subject seeking to avoid consuming tobacco products, such as, for example, if the subject smokes after eating, the system of the invention can recommend… driving to a nearby story to purchase a substitute to tobacco, such as chewing gum” and at para. 132, “The system can use the geolocation aspect of the sensors to send personalized recommendations within the messaging platform with information on nearby alcoholic anonymous meetings.”)
While Cuthbert teaches that the subject can receive memberships, passes, and discounts at a nearby gym (see Cuthbert at para. 96, 105, and 139), Cuthbert does not explicitly teach the recommendation rules comprise a recommendation of a gym.
In the event that it would not be found that the recommendation rules comprise a recommendation of a gym to be obvious under Cuthbert, alternatively, in an analogous art, Tatourian teaches the recommendation rules comprise a recommendation of a gym (para. 27, “the recommendation action generated by the action recommendation circuit set 170 may be to… join a local gym.”).
It would have been obvious to a person having ordinary skill in the art to include the gym recommendation of Tatourian in the recommendations of Cuthbert because recommending a local gym aids a user who “wishes to lose weight” which is a behavior change goal of both Tatourian (see Tatourian at least at para. 11) and Cuthbert (see Cuthbert at least at para. 89). Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that claim1 is supported by the specification at para. 25 and 26.
Examiner respectfully disagrees.  Para. 25 is explicitly identified in the rejection as insufficient.  Para. 26 does not add any useful disclosure that is not already addressed in the rejection with respect to para. 25.
Applicant then asserts, with respect to the identification in the rejection of para. 34 in the specification, that Examiner is acknowledging that a person of ordinary skill in the art would understand that databases and global positioning systems could be used to determine location and context, and that their specific recitation in the specification would not be necessary in order to convey that one skilled in the art could reasonably conclude that the inventor had possession of the invention.
Examiner respectfully disagrees.  As identified in the rejection, claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.01(I).  (Bolded for emphasis).  The mention of databases and GPS in the rejection is purely an example in the identification that the specification fails to provide even the most basic disclosure of a means, well known or otherwise, for performing the claimed functionality.  
Applicant follows with asserting that para. 53, 54, and 114 provide support for producing content for the user.
Examiner respectfully disagrees.  These paragraphs, among others, are explicitly identified in the rejection as insufficient as they merely recite that the functions are performed in results-based language with providing the steps, calculations, or algorithms necessary to perform the claimed limitation.
Applicant also asserts that para. 114 provides support for “selecting a form in which to produce the content”.
Examiner respectfully disagrees.  Para. 114 is explicitly identified in the rejection as insufficient.
Applicant continues by asserting that para. 114-116 provide support for “generating content to be used to produce the content in the selected form”.
Examiner respectfully disagrees.    These paragraphs, among others, are explicitly identified in the rejection as insufficient as they merely recite that the functions are performed in results-based language with providing the steps, calculations, or algorithms necessary to perform the claimed limitation.
Applicant then asserts that para. 105 provides support for “update the user profile based on the one or more additional behavior changes in the user”.
Examiner respectfully disagrees.  Again, this paragraph is explicitly identified in the rejection as insufficient.
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant repeats arguments from the Remarks filed 27 May 2021 that claim 1 is directed to statutory categories of invention.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which identifies that the pending claims are directed to a judicial exception without significantly more.
Under Step 2A, Applicant asserts that any alleged abstract idea is integrated into a practical application because the system uses a plurality of activity and context monitoring devices and a plurality of behavior change nudge devices, which Applicant asserts are particular hardware devices.  Here, Applicant examples that the activity and context monitoring devices utilize an ultra thin client and asserts that the activity and context monitoring devices are special purpose devices that make claim 1 patent eligible.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, as identified in the rejections above, the use of a plurality of activity and context monitoring devices are wrought with issues under 35 USC 112(a) as well as at best merely performing their insignificant extra-solution data gathering activities in conjunction with a judicial exception.  Furthermore, merely reciting that each of the plurality of activity and context monitoring devices include an ultra thin client for monitoring and transmitting does not indicate a particular hardware device.  For instance, the originally filed disclosure is silent regarding what Applicant considers an ultra thin client to be used in the claimed invention.  Additionally, a thin client (an ultra thin client is a type of thin client) is merely “a client machine that relies on the server to perform the data processing” of which “the architecture harks back to the early days of centralized mainframes and minicomputers.  In the 1970s and 1980s, a user’s machine was a terminal that processed only input and output.  All data processing was performed in a centralized server.”  See PCMag1 at pg.1.  Thus, ultra thin clients are old and well-known technology, which Applicant calls “traditional”.  Furthermore, it is merely recited as an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed. and do not integrate the judicial exception into a practical application.    Additionally, there is nothing that identifies the plurality of behavior change nudge devices as anything more than software that perform a set of rules in addition to generic output mechanisms that merely perform their insignificant extra-solution outputting activities in conjunction with a judicial exception.  These rules are the functions claimed to be performed by the “behavior change nudge devices” and are clearly identified as wholly part of the judicial exception, and not any additional element.  In other words, Applicant is merely attempting to automate a judicial exception which the Courts have explicitly identified as not patentable.  
Under Step 2B, Applicant asserts that the first two limitations to claim 1 regarding a plurality of activity and context monitoring devices and a plurality of behavior nudge devices recite significantly more than the judicial exception.  Here, Applicant asserts that these features neither well-known, routine, nor conventional in the art, and are outside the scope of the alleged abstract idea.
Examiner respectfully disagrees.  These assertions are merely a conclusory statement made without evidentiary support, and are not persuasive.  In contrast, as identified in the rejection above which addresses these limitations, these limitations do not recite anything that could be considered significantly more than the judicial exception.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant asserts that the cited prior art does not teach the limitations of independent claim 1.  In particular, Applicant asserts that the cited prior does not teach “a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user, the activity data including heart rate readings of the user, whether a user has taken their blood pressure medication, and a distance the user has walked, and the context data including a user location of the user at a particular time, and a plurality of activities the user is performing at the particular time."
Examiner respectfully disagrees.  These assertions are merely a conclusory statement made without evidentiary support, and are not persuasive.  In contrast, Applicant is directed to the rejections above which address the limitations of claim 1 and the other pending claims.  With respect to the particular limitation of claim 1 identified by Applicant, the rejection particularly maps the limitation as follows:
a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user (Cuthbert, para. 17, “The present invention relates to a system for sensing a behavior of a subject in an environment, and a method for offering personalized support for behavior changes. In some embodiments, the system comprises a receiver in communication with a first sensor, wherein the first sensor detects the behavior and transmits a first signal associated with the behavior to the receiver. In some embodiments, the system comprises a receiver in communication with a second sensor, wherein the second sensor detects the behavior, and transmits a second signal associated with the behavior to the receiver. In some embodiments, the receiver sends the first and second signals to a computer system comprising a processor. The computer system compares, by the processor, the first and second signals to confirm that the behavior occurred. Communications between users and subjects, the first sensor, the second sensor, the computer system, and the processor can happen according to any communication protocol including, for example, USA, Wi-Fi, Bluetooth, TCP, EnOcean™, WiMax™, ONE-NET, ANT, 6LoWPAN, Wibree, Wireless HART, and IEEE reliant protocols, such as Z-Wave™ and ZigBee™.”  Para. 30-40 teach non-exhaustive embodiments of sensor quantities, types, and configurations. The sensors are construed as activity and context monitoring devices, including an ultra thin client.), the activity data including heart rate readings of the user (Cuthbert, para. 71, “The subject can wear a heartbeat sensor that allows the system to monitor the heart rate throughout the day,”), whether a user has taken their blood pressure medication, and a distance the user has walked (Cuthbert, para. 112, “For example: a) accelerometers can collect information on velocity (how quickly the user walks, runs, and moves); b) the distance between events can be determined and an estimation can be made whether the person walked, ran or drove from an initial point to a final point… For example, a pedometer can provide information on how quickly a subject walks, runs, and moves.”), and the context data including a user location of the user at a particular time (Cuthbert, para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”), and a plurality of activities the user is performing at the particular time (Cuthbert, para. 30, “As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”  Para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”).  Thus, Cuthbert teaches the limitation at issue.
Applicant then asserts that the dependent claims are allowable because they depend from independent claim 1 and potentially for other reasons as well.
Examiner respectfully disagrees.  The independent claims do not overcome the cited prior art as identified in the rejections above.  Furthermore, Applicant has not identified any “other reasons”.  This is not persuasive.
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715             

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of thin client. PCMAG. (2020). https://www.pcmag.com/encyclopedia/term/thin-client.